Citation Nr: 1410591	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1980 to November 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2013. 

FINDING OF FACT

Depression is unrelated to an injury, disease, or event in service; and depression is not caused by or made worse by the Veteran's service connected sinusitis.


CONCLUSION OF LAW

The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 






Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided with pre-adjudication VCAA notice by letter dated in November 2010. The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

In addition, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency such as private medical records, or with his authorization VA would obtain any non-Federal records on her behalf. The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 





As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of the claim). 

Duty to Assist

On the claim of service connection, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO obtained the service treatment records, VA records, and private treatment records. 

The Veteran testified that he received psychological counseling at Ft. Ord from March 1985 to November 1985.  Mental health treatment records from the United States Air Force Hospital Incirlik reference mental health care treatment in November 1985.  The RO requested clinical mental health treatment records from Ft. Ord for November 1985; however, the National Personnel Records center could not locate any records from Ft. Ord for 1985.  The Veteran was notified in June 2012 that clinical records from Ft. Ord could not be located and advised to send any available copies of mental health treatment from Ft. Ord if he had the evidence in his possession.   In June 2012, the Veteran stated that he did not have any medical records from Ft. Ord.

VA examinations were conducted in November 2010 and July 2011.  An addendum opinion was also provided in March 2012.  




As the examination reports and opinions are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).






Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The Veteran had peacetime service. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 





If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Facts 

The service treatment records show that the Veteran was referred for a psychiatric evaluation at the United States Air Force Hospital Incirlik following a domestic dispute in June 1987.  No diagnosis was provided following the evaluation, however, an alcohol rehabilitation program was recommended and the Veteran was referred to a chaplain for marriage counseling.  The psychiatric evaluation also referred to mental health treatment for personal counseling at Ft. Ord in November 1985.  The records are not available.  In a report of medical history dated September 1988, the Veteran gave a history of depression or excessive worry.  The reports of entrance and separation examinations, however, do not contain a finding or diagnosis of depression.

After service, private medical records show that the Veteran sought treatment from the Morris Medical Center and psychologist Raymond Quinones for compulsive gambling and depression from March 1994 to October 1999.  The Veteran stated that he had many unresolved issues in his life, particularly regarding the death of his father when he was six years old.  The Veteran stated that that he had been depressed since his late teen years or early twenties.  Additionally, the Veteran felt betrayed by the Navy after the Navy investigated his marital problems and withdrew his security clearance.  The diagnosis was depressive disorder.




VA records from December 2009 to October 2011 show that the Veteran dropped out of high school two months prior to graduation due to depression.  The Veteran also described a pattern of worsening moods in the winter months.  The pertinent diagnosis was major depression.

The Veteran testified that his depression was directly related to the mental health treatment he received in service.  Additionally, the Veteran asserted that his depression was due to his service-connected sinusitis.   In support of his claim, the Veteran submitted statements from Sherry Wentler, Jennifer Lanners, Mary Glaesar, and Pamela Mueller.

In August 2010, Sherry Wentler, a certified psychiatric rehabilitation practitioner, stated that the Veteran had struggled with depression for as long as she has known him.  Similarly, in a statement dated March 2011, Jennifer Lanners, a psychologist, noted that the Veteran's chronic impairing mental illness had influenced his goal orientation, motivation, memory and daily functioning.  She also reported that the Veteran has endured environmental stress due to divorce, lack of employment, and an uncertain future.

The Veteran also submitted a statement from Mary Glaeser, a registered nurse.  In March 2011, Ms. Glaeser reported that there was a relationship between symptoms of allergic rhinitis and depression.  She stated that it is often difficult to separate cause and effect, but indicated that there was a relationship and an overlap of symptoms with depression, allergies, and chronic sinusitis which could exacerbate any of the three illnesses.

In June 2011, psychologist Pamela Mueller noted that the Veteran was bothered by chronic sinusitis and allergies.  She also stated that chronic conditions that produce debilitating symptoms often lead to depression or make existing depression worse.  





The psychologist stated that the Veteran's depression was made worse in the military.

On VA examination in November 2010, the Veteran stated that he experienced depression after his father died when he was six years old.  He also experienced depressed moods due to allergies, diabetes, and other things which had affected his ability to work.  The diagnosis was depressive disorder.  The VA examiner expressed the opinion that the depressive disorder was less likely than not caused by or aggravated by the service-connected sinusitis.  The VA examiner explained that that the Veteran had a long history of depression dating to childhood and while the Veteran made some mention of allergies in the context of contributing to his depression, the VA records did not indicate that allergies contributed to depression, but rather focused on the Veteran's history of gambling problems, uneven employment record, marital separation, and homelessness.

On VA examination in July 2011, the Veteran stated that he suffered from allergies which result in sneezing, watery eyes, and headaches which require him to lie in bed until his sinuses drain.  He also stated that he felt depressed daily and he had difficulty getting out of bed some days.  When he experienced sinus difficulties he tended to stay isolated and lay around.  The VA examiner noted that the Veteran had not mentioned that he experienced distress, depression, or emotional problems related to sinusitis to his mental health care providers.  The VA examiner also noted that the Veteran had problems with alcohol, gambling, employment, and marriage, which appeared to have contributed to the Veteran's depression.  Lastly, the VA examiner stated that although it was true that chronic illness can result in feelings of depression, the Veteran's history suggested that he had significant problems with depression throughout his life and there appeared to be numerous contributors to depression.  The VA examiner concluded that it was less likely than not that the Veteran's sinusitis has resulted in an aggravation of depression.





In an addendum in March 2012, a different e VA examiner noted that the Veteran had received mental health treatment for alcohol abuse and marital problems during service, but was not diagnosed with a psychiatric disorder.  The VA examiner stated that the Veteran's depression related to many factors not specifically associated with service.  Based on all of the information, the VA examiner expressed the opinion that it was less likely than not that the  current depression was primarily caused or aggravated by service or related to in-service psychiatric treatment.

Analysis

On the basis of the service treatment records alone depression was not affirmatively shown to have had its onset during service and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Depression is not a chronic disease under 38 C.F.R. § 3.309, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) and presumptive service connection as a chronic disease under 38 C.F.R. § 1137 do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), the Veteran is competent to describe psychiatric symptoms. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).


See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Also the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Under 38 C.F.R. § 4.125, the diagnosis of psychiatric disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which requires medical evidence diagnosing the condition. 

And depression is not a type of condition under case law that has been found to be capable of lay observation.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition). 

As depression is not capable of lay observation under 38 C.F.R. § 4.125 or by case law, depression is not a simple medical condition. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose depression.  






Where, as here, there is a question of the diagnosis of depression, which is not capable of lay observation under 38 C.F.R. § 4.125 or by case law, to the extent the Veteran's lay statements are offered as proof of the presence of depression in service, the Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence that depression was present in service and the lay evidence cannot be considered as evidence favorable to the claim.

As for Veteran's assertion that depression is related to service-connected sinusitis, which is an expression of a causal relationship, the statement is an inference based on facts, that is an opinion, rather than a statement of fact. 

As previously explained, depression is not capable of lay observation, that is, a simple medical condition under 38 C.F.R. § 4.125 or by case law and any inference based on what is not personally observable cannot be competent lay evidence. And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between depression and service-connected sinusitis.  For these reasons, the Veteran's lay opinion is not competent evidence. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim as to the onset of depression in service or that depression is related to service-connected sinusitis.

As for the statements of Sherry Wentler and Jennifer Lanners, the statements trace the Veteran's history of mental health problems, but neither statement formulates an opinion about the relationship between depression and service.  





Therefore, the statements of Sherry Wentler and Jennifer Lanners have no probative value on a material issue of fact, either an in-service incurrence or aggravation of a psychiatric disorder or a causal relationship between the present psychiatric disorder and the events during service, the so-called "nexus" requirement. 

The only competent medical evidence of record pertaining to a nexus to service consists of the VA opinions.  The March 2012 VA examiner stated that the Veteran's depression was less likely as not caused by or related to in-service psychiatric treatment.  To support the conclusion, the VA examiner noted that the Veteran was treated for alcohol abuse and marital problems without a diagnosis of depression.  The VA examiner also stated that the Veteran's depression was related to many factors not related to military service.  The VA medical opinion constitutes competent and persuasive evidence with respect to the question of the onset and etiology of the Veteran's depression, which opposes rather than supports the claim. 

As for whether depression was caused by or aggravated by service-connected sinusitis, the Veteran submitted statements from Mary Glaesar and Pamela Mueller in support of his claim.  Mary Glaesar stated that there was a relationship and an overlap of symptoms with depression, allergies, and chronic sinusitis, which could exacerbate any of the three illnesses.  As for the probative value of the opinion, that is, does the evidence tend to prove a material fact, namely, whether depression is aggravated by sinusitis, the opinion here is qualified as "could exacerbate" any of three illness, the ordinary meaning of "could" implies that it could not happen. The term is too speculative to raise a reasonable doubt, that is, it is not a means to reconcile a contradiction in the evidence as there is a medical opinion against the claim.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection). 




As for the opinion of Pamela Mueller that the Veteran's depression was made worse in service, opinion is discounted because the factual premise for the opinion, that is, depression was present in service has not been established.  The opinion therefore has limited probative value.

In contrast, the VA examiners concluded that it was less likely than not that the Veteran's sinusitis has resulted in an aggravation of depression.  In support of the opinions, the VA examiners noted that the Veteran's treatment records did not indicate that sinusitis contributed to depression, rather over the course of the appeal, the Veteran has consistently spoken to mental health care providers about his gambling problems, unemployment, marital separation, and homelessness as contributing factors to his depression.  While the Veteran stated that his allergies contributed to his depression in the context of VA compensation examinations, his statements are inconsistent with his statements to his VA health care providers. 

For these reasons, the Board finds that the opinions of the VA examiners are persuasive evidence, which oppose rather than supports the claim and outweigh the less probative favorable medical opinion as already discussed.

As the preponderance of the evidence is against the claim of service connection on a direct and secondary basis, there is no doubt to be resolved, and service connection is not warranted.


ORDER

Service connection for depression is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


